rev. 8/31/07
    DOCUMENTS UNDER SEAL
                           Case 4:19-mj-72087-MAG Document 5 Filed 01/07/20 Page 1 of 1
                                                                TOTAL TIME (m ins):
    M AGISTRATE JUDGE                          DEPUTY CLERK                             FTR
    M INUTE ORDER                              Ivy L. Garcia                            10:42-10:43
    MAGISTRATE JUDGE                           DATE                                     NEW CASE          CASE NUMBER
    DONNA M. RYU                              1/7/20                                                     4-19-72087-MAG
                                                         APPEARANCES
   DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
    DANIEL LEE RIPPY                                    NO      NP       Jerome Matthews SURYDSSWG APPT.
   U.S. ATTORNEY                               INTERPRETER                            FIN. AFFT               COUNSEL APPT'D
                                                                                      SUBMITTED
    Leah Paisner for Thomas Stout
   PROBATION OFFICER             PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR               PARTIAL PAYMENT
                                 Allen Lew                               APPT'D COUNSEL                 OF CJA FEES
                                           PROCEEDINGS SCHEDULED TO OCCUR
           INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                                   +(/'PLQ
           I.D. COUNSEL               ARRAIGNMENT              BOND HEARING           INITIAL APPEAR               OTHER
                                                                                     REV PROB OR S/R
                                      67$7865(
           DETENTION HRG              ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.                ATTY APPT
                                       NOT HELD                                                                    HEARING
                                                         INITIAL APPEARANCE                                        127+(/'
               ADVISED               ADVISED                   NAME AS CHARGED             TRUE NAME:
               OF RIGHTS             OF CHARGES                IS TRUE NAME
                                                             ARRAIGNM ENT
           ARRAIGNED ON                ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
           INFORMATION                 INDICTMENT                SUBSTANCE
                                                             RELEASE
          RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
          ON O/R              APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                              DATE:
    PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
        CASH    $


          MOTION           PRETRIAL                DETAINED        RELEASED          DETENTION HEARING              REMANDED
          FOR              SERVICES                                                  AND FORMAL FINDINGS            TO CUSTODY
          DETENTION        REPORT                                                    W AIVED
    ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
        CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
        ENTERED
        PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
        REPORT ORDERED                                         FILED
                                                             CONTINUANCE
    TO:                               ATTY APPT                 BOND                   STATUS RE:                STATUS /
    1/8/2020                          HEARING                   HEARING                CONSENT                   TRIAL SET

    AT:                               SUBMIT FINAN.             PRELIMINARY            CHANGE OF                OTHER $'9,6(
                                      AFFIDAVIT                 HEARING OR             PLEA                '()75(&+*21
    10:30 a.m.                                                                                             3(7,7,21)2535(7
                                                                ARRAIGN-                                   5(/9,2/
    BEFORE HON.                       DETENTION                 MENT                   MOTIONS                  JUDGMENT &
                                      HEARING                                                                   SENTENCING
    D. M. RYU
                                                                67$7865(
           TIME W AIVED               TIME EXCLUDABLE           IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                      UNDER 18 § USC            REMOVAL                CONFERENCE                HEARING
                                      3161                      HEARING
                                                     ADDITIONAL PROCEEDINGS
    Deft. was not present in court. Per Govt's Counsel, Deft. was arrested by the local authorities yesterday afternoon. There's an
    Arrest Warrant issued against the Deft. on 12/31/19 pursuant to the Petition PS-8 for Pret. Rel. Viol. signed by Mag. Judge S.
    Kim on 12/30/19. cc: DMR's Files; Pret. Svcs.
                                                                                              DOCUMENT NUMBER:
